In an action by two minority stockholders for dissolution of the defendant corporation and for an accounting by the individual defendants, plaintiffs appeal from a judgment of the 'Supreme Court, Suffolk County, entered February 9, 1968, dismissing the complaint on the merits after a nonjury trial. Judgment reversed, on the law and the? facts, with costs, and judgment directed to be entered in favor of plaintiffs against defendants for the relief requested in the complaint; and case remitted to the trial court for further proceedings not inconsistent herewith. The defendant corporation completed its last house in 1966 and conveyed it to the purchaser in February, 1966. We find that the directors and majority stockholders have been wasting the assets of the corporation for their own benefit and at the expense of the minority stockholders. *920The remaining assets of the corporation at the time of the trial consisted merely of about $50 in its bank account; three building lots, with a $4,000 mortgage on each (some of the mortgage money had been turned over to the majority stockholders); a lot which can not be used because of zoning restrictions; and a defaulted $6,000 unrecorded purchase money mortgage on the house sold to one of the individual defendants. The corporate defendant should be dissolved and the individual defendants required to account to the corporation and plaintiffs. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.’